Citation Nr: 1801952	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to November 12, 2016, and in excess of 20 percent as of November 12, 2016 for a lumbosacral spine disability.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Albuquerque, New Mexico.

The Board remanded this matter in December 2013, July 2016, and July 2017 for additional development.

The Veteran appeared before the undersigned Veterans Law Judge in a March 2013 Board Hearing at the RO.  A copy of the transcript is of record.


FINDINGS OF FACT

For the entire claims period the Veteran's lumbosacral spine disability manifested by pain, levoscoliosis and an unnatural gait secondary to spasms, guarding, and tenderness, with range of motion limited, at worst, between 60 and 85 degrees of forward flexion.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for a lumbosacral spine disability, as of May 9, 2008, but not earlier, have been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).  VA has requested and received service personnel and medical records, private medical records, and has compiled VA medical records.  The Veteran does not assert that VA did not meet any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Disability ratings are based on VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage rating to be assigned for that disability.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  A rating is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2017).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Consideration must be given to whether staged ratings are warranted.  Where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a different rating for each time period is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. § 4.40, 4.59 (2017).  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2017).  A higher rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. § 4.40, 4.45 (2017).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Lumbosacral sprains are rated under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  38 C.F.R. § 4.71a (2017).  That diagnostic code provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85; or, the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

A May 2008 VA examination showed lumbar spine forward flexion from 0 to 70 degrees, with pain starting at 20 degrees and ending at 60 degrees.  The combined thoracolumbar spine range of motion was 240 degrees.  The examiner reported severe muscle spasms of the lumbar spine which caused levoscoliosis.

A March 2011 examiner opined that the back pain is attributed to the lumbar strain and cannot be distinguished from any other back disability.  The examiner reported forward flexion from 0 to 60 degrees, a combined range of 210 degrees, tenderness of the lumbar spine, and pain with motion.  However, the examiner did not note the previously reported levoscoliosis.  The examiner opined that the disability prevented the Veteran from physical work, and work which required long periods of sitting.

A November 2016 VA examiner opined that guarding, spasms, and tenderness caused an unnatural gait, but could not evaluate forward flexion due to pain.  The examiner opined the Veteran would not be able to function in an occupational environment due to limited mobility and pain.

In July 2017, forward flexion on examination was from 0 to 80 degrees with a combined range of 210 degrees.  No guarding, spasms, or tenderness were reported, and the examiner did not discuss the previously reported levoscoliosis or unnatural gait.  However, the examiner reported disturbance of locomotion.  The examiner opined that it was reasonable that the Veteran would be able to perform a desk job.

Throughout the appeal period the Veteran's 10 percent rating was consistent with the thoracolumbar spine ranges of motion between 60 and 85 degrees, and with the combined ratings between 210 and 240 degrees.  However, that rating does not account for the abnormal gait and levoscoliosis caused by spasms, guarding, and tenderness.

The May 2008 VA examiner opined that severe lumbar spasms caused levoscoliosis.  The November 2016 VA examiner opined that spasms, guarding, and tenderness caused an unnatural gait.  The most recent examiner, in July 2017, did not discuss the levoscoliosis or unnatural gait, but opined that locomotion was disturbed.  Therefore, the Board finds competent and probative evidence to support a 20 percent rating.

Additionally, the Board has considered whether a higher rating based on limited motion caused by pain is warranted.  38 C.F.R. § 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain was noted during motion, pain did not limit the range of motion.  Pain was noted on forward flexion to begin at 20 degrees and ending at 60 degrees.  However, that pain did not limit forward flexion since the Veteran was able to continue that range of motion to 70 degrees.  Since pain on motion did not limit the range of motion, no higher rating is warranted.  The evidence does not show limitation of motion to 30 degrees of less, or any ankylosis, such that any higher rating would be warranted.  In addition, the evidence of record does not show any other residuals of the lumbar spine disability, to include neurological, that would warrant the assignment of any additional separate rating.

Although lumbar spine ranges of motion were consistent with a 10 percent rating, the levoscoliosis and unnatural gait caused by spasms, guarding, and tenderness were consistent with a 20 percent rating.  The Board finds that the evidence is in equipoise as to which of the two ratings should apply and will therefore apply the higher rating.  38 C.F.R.§ 4.7 (2017).  Accordingly, the Board finds that a 20 percent rating is warranted.


ORDER

A rating of 20 percent, but not higher, for a lumbosacral spine disability, as of May 9, 2008, but not earlier, is granted.


REMAND

Total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16(a) (2017); Mittleider v. West, 11 Vet. App. 181 (1998).

A Veteran may be entitled to TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  In cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2017), those cases are to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2017).

Multiple doctors have opined that the Veteran's service connected disabilities prevent him from maintaining a gainful occupation, and the Veteran's combined orthopedic disabilities rate at least 40 percent, but the combined rating is less than 70 percent, the case must be referred to the Director of Compensation and Pension.  38 C.F.R. § 4.16(b) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to the assignment of TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b) (2017).  That determination should specifically consider, and discuss to the extent necessary, the findings in the March 2011, November 2016, and July 2017 examination reports regarding the effect of the service-connected disabilities on the ability to secure or follow a substantially gainful occupation.  The decision should include a full statement of all factors having a bearing on the issue.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


